Title: To George Washington from William Heath, 23 March 1781
From: Heath, William
To: Washington, George


                  
                     
                     Dear General,
                     West point March 23. 1781. 9 o’clock P.M.
                  
                  I have just received intelligence from the water guard, which I believe may be fully depended on, That the fleet of transports having the troops on board, sailed from New York on wednesday morning last, the 21st instant—the same number that had put to sea before, and returned, having been chased in by the French fleet—Sir Harry Clinton is gone in the fleet—report says, to the southward.
                  General Kniphausen commands in New York at present; but it is said he goes for Europe the next month.
                  The same morning the fleet sailed (viz. 21st) two men came out of New York by the way of Kings bridge—They are charged with dispatches for Quebec, and are to proceed by a secret route.  One of the men is a little rising of five feet—short black curled hair—light blue coat—about 40 years of age.  The other is about five feet eight or nine inches—light long hair—about 25 years of age—wears a brown coat.  They are to proceed on foot.  They cannot yet have got far—but it is almost impossible to know where to intercept them.
                  There is now at Spiting devil Creek 24 flat boats, part of which have been there about a week past; the rest were brought there but a few days since.  A corps called the New levies (or Arnold’s corps) are lying near fort Washington, said to be ready to man the boats, &c.  A frigate of 30 guns lies off Greenwich—and it is said a Galley is fitting for service.
                  I am informed that a man by the name of John Austin, who has for some time given intelligence, and such as has been authentic, is suspected by the enemy, and this day came off with our boats—He wishes to go to Morristown for a short time—He says he is known to your Excellency, and the last summer had a pass from you to go to the same place.  I wish to be informed if your Excellency has any knowledge of him, and your opinion whether to grant him the indulgence requested.  I would request an answer to this by the return of the Express, that I may give the man an answer—He is now with the guard boats.
                  This should be forwarded this evening—but it is so extremely dark that it is almost impossible—It shall be sent at day-break, with some late York papers.  I have the honor to be With the greatest respect, Your Excellency’s Most obedient servant
                  
                     W. Heath
                  
               